 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     DONALD TREMAYNE BRITTON,                     Case No. 1:18-cv-00848-AWI-JDP
12                        Plaintiff,                ORDER GRANTING DEFENDANT’S
                                                    REQUEST TO VACATE THE DISCOVERY
13                        v.
                                                    AND SCHEDULING ORDER
14     COMPAS,
                                                    ECF Nos. 25, 18
15                        Defendant.
                                                    ORDER DENYING THE MOTION FOR A
16                                                  PROTECTIVE ORDER AS MOOT

17                                                  ECF No. 20
18

19

20            Defendant’s request to vacate the discovery and scheduling order is granted. ECF Nos. 25

21   and 18. The court will issue a new discovery and scheduling order, if necessary, once a final

22   ruling is made on the pending motion for summary judgment. Defendant’s motion for a

23   protective order, ECF No. 20, is denied as moot.

24
     IT IS SO ORDERED.
25

26
     Dated:      February 4, 2020
27                                                      UNITED STATES MAGISTRATE JUDGE
28
 1

 2   No. 205.

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                2
